DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/2022 has been entered.

	
Status of Claims
Claim(s) 1-6, 8-11, 13-15, 21, 28-29 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
Argument:
	Applicant asserts that Berger and Mueller do not provide for the sliding track as now amended in claim 1 (Remarks Page 9).
	Examiner’s Response:
	Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments. A new reference Ingimundarson is provided for the newly amended sliding track.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“tensioning device” in claim 1 is interpreted under 112f as “device” is a generic placeholder and “tensioning” is functional language, according to the instant specification “tensioning device” is interpreted to refer to a dial housing connected to a cable able with the function to loosen and tighten the cable.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-11, 13-15, 21, 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 5181331 A) in view of Mueller (US 20110215601 A1) in view of Ingimundarson (US 20130184628 A1).
Regarding claim 1, Berger discloses an adjustment system (See Figure 1, and Col. 5 line 57 – Col. 6 line 12 and Abstract wherein there is an adjustment system in the form of a lock 12 and cable 11 for adjusting tightness of a shoe) for mounting on a body interface 2 (See Figure 1) adapted for being worn by a user (See Figure 1 and Col. 4 lines 34-44 wherein the body interface/instep shield 2 is part of a shoe which is worn by a user), the adjustment system comprising: 
a tensioning device 11/12 (See Figure 1 and Col. 7 lines 33-45 wherein the assembly of a central tightening lock 12 and cable 11 provide tensioning ability to the flaps 3/4) arranged to be fixedly secured to the body interface 2 (See Col. 5 lines 57-62 wherein the lock 12 is mounted to body interface 2; See Col. 5 lines 7-16 wherein the cable 11 is secured to the lock 12 and within guide channels 13 on the body interface 2) and having a housing 12 (Figure 1 and Col. 5 lines 7-16, lock 12 is a housing in the form of a lock as it is a “a support (such as a frame) for mechanical parts”, definition from Merriam Webster [https://www.merriam-webster.com/dictionary/housing] for the cable 11) and a cable 11 receivable within the housing 12 (See Figure 1 and Col. 7 lines 33-45 and Col. 5 lines 7-16, cable 11 is received within the housing 12) with a segment adjustable in length extending from the housing 12 (See Figure 1, wherein the cable 11 extends from the housing 12 and further see Col. 5 lines 7-62 wherein the cable 11 has its length adjusted (thus having a segment adjustable in length) via tightening of the circuit shown in Figure 1 as “tightening” is performed via the turning of the housing 12 to shorten the length of 11), 
the tensioning device 11/12 configured for reducing a length (tightening) of the segment of the cable 11 extending from the housing 12 due to actuation of the tensioning device in a first manner (See Figure 1 and Col. 5 lines 57-62 and Col. 13 lines 1-5, wherein the housing 12 may be turned in a “first manner” to tighten, thus reduce the length of the cable 11) (further see Figure 1 wherein on the housing 12 there is an indicated direction “Auf” for turning the housing 12, which is German for “on” thus the “tightening” direction), and for lengthening the length of the segment of the cable 11 extending from the housing 12 due to actuation of the tensioning device 11/12 in a second manner (See Col. 13 lines 1-5, wherein the housing 12 of the tensioning device 11/12 is designed to turn to loosen the cable 11, thereby lengthening the segment of tensioning 11 extending from the housing 12) (further see Figure 1 wherein on the housing 12 there is an indicated direction “Zu” for turning the housing 12, which is German for “off” thus the “loosening” direction); 
at least one elastic component 3,4 (See Figure 1, see Col. 4 lines 51-57 wherein these components, “flaps 3,4", are made of springy elastic material thus being elastic components) having a first end (upper surface, which may be called a “first end”) securing to the cable 11 (See Figure 1 and Col. 5 lines 7-16 wherein the upper surface of the elastic components 3,4 have guide channels 13 for connecting the cable 11 to the components 3,4, thus securing to the cable), the cable 11 routing through the first end of the at least one elastic component 3,4 (Fig. 1-3, the cable 11 is routing through channels on the top surface, first end, of the elastic components 3,4) perpendicularly relative to a predetermined length of the at least one elastic component 3,4 (See Figure 1, wherein the cable 11 secures and routes at a perpendicular direction of the length dimension of the elastic component 3,4 into the elastic component 3,4), the at least one elastic component 3,4 elastically extendable in length from and contractable to the predetermined length (firstly, the elastic components 3,4 are elastic thus implicitly extendable in length from and to the predetermined length, its length dimension) (secondly, see Col. 4 lines 51-57 wherein the elastic material of the components 3,4 are in a relaxed open state as shown in Figure 1, see Col. 5 lines 7-16, wherein the elastic components 3,4 may be contracted/pulled towards the body interface 2 thus elastically contracting the elastic length of the elastic material of components 3,4 to a predetermined length when resting against the body interface 2 which will cause also elastic bending/contraction at the notch areas 18); 
at least one connector 17 (“slide sheet 17”, see Figure 1) securing to and at a second end (bottom surface) of the at least one elastic component 3,4 (See Figure 1 and Col. 6 lines 25-37, wherein the connector/slide sheet 17 are secured to and at the elastic components 3,4 on their under/bottom side, this being the designated “second end”), the at least one connector 17 configured to slidably connect to the body interface 2 (See Figure 1 and Col. 6 lines 25-37, wherein the connector 17 is also connected therein to an underside of the body interface 2 and is configured to providing a low-friction sliding attachment therein thus slidably connecting) along a predetermined path defined by the body interface 2 extending in a first direction directed toward the tensioning device 11/12 (Figure 1, toward the housing 12 along the path of angle alpha) (See Figure 1 and Col. 6 lines 25-37, wherein the connector 17 supports the sliding and closing movements of the elastic components 3,4 toward the body interface 2 which is thus also toward the housing 12, thus also sliding along this predetermined path defined by the body interface 2) and a second direction directed away from the tensioning device 11/12 (Figure 1, away from the housing 12 along the path of angle alpha) (See Figure 1 and Col. 6 lines 25-37, wherein the connector 17 supports the sliding and return/opening movements of the elastic components 3,4 toward the body interface 2 which is thus also away the housing 12, thus also sliding along this predetermined path defined by the body interface 2), the at least one connector 17 being arranged at least proximate to a portion of a user generally at or past an end of the second direction (See Figure 1, wherein as connector 17 is placed on the underside of body interface 2, it is thus proximate towards the user’s foot when the shoe is worn, wherein the bottom of a person’s foot would be past an end of the second, away from body interface 2, direction); 
wherein the at least one elastic component 3,4 biases the at least one connector 17 in the first direction and contracts to the predetermined length at an end of the first direction (See Figure 1, wherein when the cable 11 is tightened such the elastic components 3,4 are biased and closed towards the body interface 2 then the elastic components 3,4 is also biasing the connected connector 17 in the first direction, towards the body interface 2, and is contracting to the previous indicated predetermined length when fully tightened against the body interface 2 which would be the “end of the first direction”), the at least one elastic component 3,4 elastically resists movement of the at least one connector 17 (See Col. 4 lines 51-57, wherein the spring elastic material of components 3,4 will implicitly resist movement of the connector 17 as seen in Figure 1) and elastically extends from the predetermined length in the second direction (See Figure 1 and Col. 4 lines 51-57, wherein the “relaxed state” of the elastic material of 3, 4 would have the components 3,4 extend away from the body interface 2, the second direction, away from the “predetermined length” of full contraction of the components 3,4 against the body interface 2).
Berger does not disclose at least one sleeve extending about the at least one elastic component as the cable is actuated by the tensioning device, the at least one elastic component 3,4 movable relative to the at least one sleeve;
wherein the at least one sleeve has a first end free from the at least one elastic component, and the at least one sleeve has a second end attached to the at least one connector such that the at least one sleeve and the at least one elastic component terminate at the second ends thereof at the at least one connector.
Berger further discloses the at least one elastic component 3,4 terminates at the second end (bottom surface) thereof at the at least one connector 17 (Fig. 1-3, the elastic component 3,4 second end in the form of its bottom surface terminates herein, and it terminates at the least one connector 17 which is located directly below as seen in the figures).
Berger teaches in another embodiment that the elastic components 3,4 may further comprise tightening bands 41 and 42 therein which attach to the sole area 43 of the shoe in order to create an increased stability of the entire shoe (See Figures 5, 7-9 and Col. 8 line 29-Col. 9 line 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the elastic components 3,4 of the embodiment of Figure 1 of Berger with the tightening bands 41 and 42 as taught by another embodiment of Berger in order to create an increased stability of the entire shoe (Col. 9 lines 10-12 of Berger).
Berger further discloses that the tightening bands 41 and 42 would be tensed/elongated and thus move as the cable 11 is actuated by the tensioning device 11/12 when tightening the elastic components 3,4 towards the body interface (Col. 8 line 29-Col. 9 line 14).
However, Mueller teaches an analogous elastic component 14 (See Figures 3-4 and [0025] wherein the component 14 is able to elongate thus being elastic) that is provided with at least one sleeve 21 extending about the at least one elastic component 14 (Figures 3-4 and [0025] wherein this is tubular member that surrounds and extends about 14), the at least one elastic component 14 movable relative to the at least one sleeve 21 (See Figures 3-4 and [0025] wherein the component 14 is movable through elongation relative to the sleeve 21, thus being movable when actuated in any form),
wherein the at least one sleeve 21 has a first end free from the at least one elastic component 3,4 (See Figures 3-4 and [0025] of Mueller wherein the sleeve 21 has a free end not attached to the analogous component 14), and the at least one sleeve 21 has a second end attached to the at least one elastic component 14 (See Figures 3-4 and [0025] of Mueller wherein there is a second end of the sleeve 21 attached to the analogous elastic component 14 via fastener means 24, wherein as seen in Figure 5 this fastener means 24 of the sleeve 21 is a stitching that extends from an analogous first end, top surface, to an analogous second end, bottom surface, of the analogous elastic component 14),
in order to show warning indicia 22 on the elastic component 14 through a slot 23 in the sleeve 21 to provide the user with a warning if there is too much tension load in the material of elastic component 14 (See [0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tightening bands 41, 42 of the elastic components 3,4 of Berger with the sleeve 21 (and warning indicia 22 onto the bands 41, 42) as taught by Mueller in order to provide the user with a warning if there is too much tension load in the material of the tightening bands 41, 42 of the elastic components 3,4 (See Mueller [0025]) thus ensuring that the tightening bands 41, 42 are not being tightened to an extent that could snap the elastic material.
Thus Berger in view of Mueller discloses at least one sleeve 21 extending about the at least one elastic component 3,4 as the cable 11 is actuated by the tensioning device 11/12 (this is a capability/functional statement when the sleeve 21 as taught is enabled to allow actuation of the elastic component such that when the tensioning device 11/12 actuates the cable 11, the sleeve 21 as taught in from Mueller would still be extending about the at least one elastic component 3,4), the at least one elastic component 3,4 movable relative to the at least one sleeve 21 (See Mueller Figures 3-4 and [0025]);
wherein the at least one sleeve 21 has a first end free from the at least one elastic component 3,4 (Mueller Figures 3-4, there is a first free end not connected to the analogous elastic component 14), and the at least one sleeve 21 has a second end attached to the at least one connector 17 (See Mueller Figures 3-4, wherein the second end of the sleeve 21 has the stitching 24 attached to the analogous elastic component 14, wherein as combined with Berger the sleeve 21 is attached to the at least one connector 17 via the elastic component 3,4 as intervening structure) such that the at least one sleeve 21 and the at least one elastic component 3,4 terminate at the second ends thereof (Mueller Figures 3-4, the second end of the sleeve 21 is where the sleeve 21 terminates) (Berger Figures 1-3, the second end, bottom surface, of the elastic components 3,4 is where the elastic components 3,4 terminate) at the at least one connector 17 (Berger Figures 3-4, the at least one connector 17 begins, is placed, directly below the elastic components 3,4 such that the second end at which the elastic components 3,4 terminate is “at” the at least one connector 17; and the second end of the sleeve 21 which surrounds the elastic component as combined, thus also terminates “at” the at least one connector 17).
Berger in view of Mueller does not disclose at least one sliding track defined by or attached to the body interface along which the at least one connector engages and is arranged to slide horizontally between the first and second directions; a medial terminal and a lateral terminal located at medial and lateral ends, respectively, of the sliding track, the medial terminal and the lateral terminal being arranged to define a hard stop in the first and second directions, respectively, of the at least one connector.
However, Ingimundarson teaches an analogous adjustment system for mounting on a body interface (Fig. 1-3; “strap tightener assembly”) comprising an analogous body interface 18 (Fig. 4), an analogous tensioning device 30 fixedly secured to the body interface 18 (Fig. 1-4 and [0055]) having a housing (Fig. 1-4, the turn dial) and a cable 32 (Fig. 2 and [0055]), an analogous elastic component 12 ([0054] “strap 12”, Fig. 2, [0072] strap 12 may be elastic thus being an elastic component) connected to the cable 32 (Fig. 1-5, cable 32 secured to retainer 52 which is connected to the “tab” 14 which is connected to the strap 12), an analogous connector 14 (“tab 14” Fig. 2, [0054-0054]) connected at an end to the elastic component 12 (Fig. 12) and is configured to slidably connect to the body interface 18 (Fig. 2 and [0054]),  
at least one sliding track (“slot 28”, Fig. 2-4 and [0054]) defined by or attached to the body interface 18 (Fig. 4, attached to the body interface 18 as part of the cover 22 [0054]) along which the at least one connector 14 engages and is arranged to slide horizontally between the first and second directions (Fig. 2-4 and [0054], connector 14 has a retaining element 24 that engages the slot/sliding trac 28 and moves in an analogous tightening and loosening direction as determined by the tensioning device 30); a medial terminal and a lateral terminal located at medial and lateral ends, respectively, of the sliding track 28 (Fig. 2 and 4, the medial (right, near tensioning device 30) and lateral (left) ends of the slot 28 are medial and lateral terminals), the medial terminal and the lateral terminal being arranged to define a hard stop in the first and second directions, respectively, of the at least one connector 14 (Fig. 2-4, the retaining element 24 will engage the medial and lateral ends/terminals of the slot 28 as a hard stop in the first and second directions of tightening and loosening).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the connectors 17 and body interface 2 and elastic components 3,4 of Berger to have a sliding track 28 (and corresponding structures) as taught by Ingimundarson in order to provide an improved connector that indicates tension in the elastic components 3,4 (Ingimundarson [0054]).
Regarding claim 2, Berger in view of Mueller and Ingimundarson discloses the invention of claim 1 above.
Berger further discloses the at least one elastic component 3,4 comprises first (3) and second (4) elastic components 3,4 (See Figure 1) located on opposite sides of the tensioning device 11/12 (See Figure 1, wherein the components 3,4 are located on opposite sides of the housing 12 of the tensioning device 11/12), the cable 11 securing to both the first (3) and second (4) elastic components 3,4 (See Figure 1) and forming a circuit therewith (See Figure 1, wherein the cable 11 completes a full continuous circuit coming from and back to the housing 12) such that actuation of the tensioning device 11/12 in the first manner (tightening) simultaneously draws both the first (3) and second (4) elastic components in said first direction (towards the body interface 2) of each of the first (3) and second (4) elastic components (See Col. 6 lines 1-12, wherein in the embodiment of Figure 1 a single cable 11 is provided such that the elastic components 3,4 are drawn in at once, compared to an alternate embodiment wherein they could be drawn in separately).
Regarding claim 3, Berger in view of Mueller and Ingimundarson discloses the invention of claim 2 above.
Berger further discloses the at least one connector 17 comprises first and second connectors (17-1 and 17-2 herein) connected to the first (3) and second (4) elastic components, respectively (See Figure 1 wherein there are two separate connectors 17 attached to each of the components 3 and 4).
Regarding claim 4, Berger in view of Mueller and Ingimundarson discloses the invention of claim 2 above.
Berger further discloses wherein the tensioning device 11/12 is arranged to be centrally located between the first (3) and second (4) elastic components (See Figure 1, wherein the housing 12 and cable 11 are centrally located between 3 and 4), the predetermined length of each of the first (3) and second (4) elastic components is the same (See Figure 1, wherein the elastic components 3 and 4 are mirrored copies thus having the same contracted predetermined length when tensioned against the body interface 2).
Regarding claim 5, Berger in view of Mueller and Ingimundarson discloses the invention of claim 4 above.
Berger further discloses wherein the tensioning device 11/12 uniformly adjusts the lengths of the first (3) and second (4) elastic components uniformly such that the cable 11 is inelastic (See Col. 5 lines 7-15, wherein cable 11 is a steel wire which is implicitly inelastic as steel is inelastic) (See Col. 1 line 65 – Col. 2 line 8, wherein the tensioning device has been designed such that there is a uniform tightening force and uniform pressure distribution therein, thus uniformly adjusting the lengths of the elastic components 3,4).
Regarding claim 6, Berger in view of Mueller and Ingimundarson discloses the invention of claim 1 above.
Berger further discloses wherein the at least one elastic component 3,4 is defined by at least one segment of elastic material (See Col. 4 lines 51-57 where the components 3,4 are formed of elastic material such that the components 3,4 as shown in Figure 1 may defined by at least one segmentation of that material).
Regarding claim 8, Berger in view of Mueller and Ingimundarson discloses the invention of claim 1 above.
Mueller further teaches wherein the at least one sleeve 21 is inelastic ([0025, 0008] sleeve 21 is a “non-elongating” body such that this is a synonym for “inelastic”) and the at least one elastic component (analogous elastic component 14) is arranged to expand and contract in length within the sleeve 21 (See Figures 3-4 and [0025] of Mueller, wherein the analogous elastic component 14 is arranged to elongate/expand within the sleeve 21 and may contract within the sleeve 21 therein when the load is lightened in order for the indicia 22 to show accurately through the slot 23).
Regarding claim 9, Berger in view of Mueller and Ingimundarson discloses the invention of claim 8 above.
Berger in view of Mueller discloses the at least one elastic component 3,4 (namely the tightening bands 41 and 42 of the elastic component 3,4) is confined within the at least one sleeve 21 during extension from and contraction in length to the predetermined length (as combined in claim 1 above, the attached sleeve 21 of Mueller will always confine some portion of the bands 41 and 42 during extension and contraction of the elastic material; see Mueller Figures 3-4 wherein the sleeve 21 is always somewhat confining the analogous elastic component 14).
Regarding claim 10, Berger in view of Mueller and Ingimundarson discloses the invention of claim 1 above.
Mueller further teaches wherein the at least one sleeve 21 defines a channel within a thickness thereof arranged to receive the at least one elastic component (See Figures 3-4 and [0025] wherein the sleeve 21 is a tubular member such that the center of this “tube” is a channel within the outer thickness of material of the sleeve 21 which receives the analogous elastic component 14).
Regarding claim 11, Berger in view of Mueller and Ingimundarson discloses the invention of claim 1 above.
Mueller teaches wherein the at least one sleeve 21 comprises at least one aperture 23 (Figures 3-4 and [0025], “slot 23”) configured to expose at least a portion of the at least one elastic component (See Figures 3-4 and [0025] wherein the aperture 23 exposes a top surface of the analogous elastic component 14) and through which indicia 22 on the at least one elastic component are exposed (See Figures 3-4 and [0025] in which indicia 22 on the analogous elastic component 14 are exposed through the slot 23; see combination of teachings of Mueller in claim 1 above, wherein these indicia 22 were taught onto the elastic component 3,4 of Berger).
Regarding claim 13, Berger in view of Mueller and Ingimundarson discloses the invention of claim 1 above.
Berger further discloses wherein the at least one connector 17 is arranged to transmit a load to the body interface 2 (See Figures 1-2 wherein the connector 17 is attached to the body interface 2 thus being arranged to be able to transmit a load to the body interface 2 through such a connection) and secure to at least one assistive device (See Col. 4 lines 45-50 wherein the elastic components 3,4 are attached to the upper material 8 of the shoe thus the connector 17 is secured to the shoe via the connection with elastic components 3,4; wherein a shoe is an “assistive device” as it assists the user’s ability to walk by protecting the foot from hard ground).
Regarding claim 14, Berger in view of Mueller and Ingimundarson discloses the invention of claim 1 above.
Berger further discloses wherein the at least one elastic component 3,4 has a reinforcement region 13 at the first end (upper surface) (See Figure 1 and 3 and Col. 5 lines 7-31 wherein these reinforcement regions 13 are “guide channels 13” which are formed in the upper surface of the elastic component 3,4 to reinforce the cable 11 onto the components 3,4) and formed from an inelastic material (Col. 5 lines 49-56, the reinforcement region 13 may be formed of polyimide which is inherently and known in the art to be an inelastic thermoplastic), the reinforcement region 13 is arranged for the cable 11 to route therethrough (See Figure 1 and 3 and Col. 5 lines 7-31 wherein the cable 11 routes through the regions/channels 13) perpendicularly relative to the predetermined length of the at least one elastic component 3,4 (See Figure 1 wherein the cable 11 is routed through the regions 13 the cable 11 makes an arc shape through the component 3,4 such that the at the tangent of the arc at the curve middle of the curve is perpendicular to the “predetermined length” dimension of the component 3,4 as indicated in claim 1).
Regarding claim 15, Berger in view of Mueller and Ingimundarson discloses the invention of claim 1 above.
Berger further discloses wherein the at least one elastic component 3,4 is arranged to float (Col. 1 lines 51-57, when in the “relaxed state” as seen in Figure 1 when components 3,4 are essentially floating therein) along the predetermined path (Figure 1, along the path of angle alpha) defined by the body interface 2 (See Figure 1, angle alpha) without resistance by the body interface 2 (when in the relaxed state there is no resistance between body interface 2 and elastic component 3,4) between first (13-2) and second (9) terminals configured to be mounted on the body interface 2 (herein body interface 2 will be interpreted to further include the shoe body as a whole) and correspond to the ends of the first and second directions (regarding the first terminal 13-2, see Col. 5 lines 7-30 and Figure 1, wherein the body interface 2, “instep shield 2”, has guide channels 13 formed into the body interface 2, herein the terminal 13-2, thus being “mounted” to the body interface; wherein the guide channel 13-2 has openings 14 formed at the edge of the body interface 2 which corresponds to the first direction end as this the furthest the elastic components 3,4 can be contracted towards in the first direction, towards the body interface 2) (regarding second terminal 9, see Col. 4 lines 45-50, wherein this is a “cementing site 9” which is cement used to connect the elastic component 3,4 to the portions 6,7 of the shoe of the body interface 2, thus this cement is mounted to the body interface and corresponds to an end of the second direction, away from the body interface 2, as the elastic components 3,4 cannot move past the cement sites 9).
Regarding claim 21, Berger in view of Mueller and Ingimundarson discloses the invention of claim 14 above.
Berger further discloses wherein the reinforcement region 13 is formed from a thermoplastic material (Col. 5 lines 49-56, the reinforcement region 13, “guide channel 13”, may be formed of polyimide which is inherently and known in the art to be a thermoplastic material).
Regarding claim 28, Berger in view of Mueller and Ingimundarson discloses the invention of claim 1 above.
Ingimundarson further teaches wherein the cable 32 extends over the medial terminal (right end) (Fig. 2 shows a perspective of the cable 32 extending underneath the right end/medial terminal of the slide track 28, thus from the opposite perspective the cable 32 extends over the medial terminal/right end) to connect to the at least one elastic component 12 (Fig. 1-5, cable 32 secured to retainer 52 which is connected to the “tab” 14 which is connected to the strap 12).
Regarding claim 29, Berger in view of Mueller and Ingimundarson discloses the invention of claim 1 above.
Ingimundarson teaches the tensioning device 30 located vertically above or below the slide track 28 (Fig. 3, the top end of the tensioning device 30 is above the slide track 28 of the cover 22).
Berger in view of Mueller and Ingimundarson do not explicitly disclose wherein the tensioning device is located centrally between first and second sliding tracks, the first and second sliding tracks are aligned horizontally.
However, Ingimundarson as combined with Berger in claim 1 above provided a sliding track 28 for each connector 17 (of Berger, Fig. 1), wherein as seen in Figure 1 of Berger the tensioning device 12 (of Berger) is located centrally between the connectors 17 and Berger provides that the right and left sides and all components therein are horizontally mirrored and aligned with each other based on the central point of the tensioning device 12 (Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Berger combined with Ingimundarson would provide for having the tensioning device is located centrally between first and second sliding tracks, the first and second sliding tracks are aligned horizontally as a matter of design choice as established by Berger Figure 1 in which all the components of the left and right are mirrored horizontally with the tensioning device 12 at the center and the combination of claim 1 above provided the slide track 28 to each connector 17 which is mirrored as such.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        11/14/2022

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786